Citation Nr: 1115624	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-39 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of 10 percent for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in March 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a disability evaluation in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hemorrhoids are manifested by excessive redundant tissue with frequent recurrences and bleeding; they are not manifested by secondary anemia or fissures.  




CONCLUSION OF LAW

The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, letters provided to the Veteran in July 2007, June 2008 and October 2009 provided him with all of the necessary notice.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received VA medical examinations in August 2007 and March 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  VA was also notified by the Social Security Administration (SSA) in October 2009 that no medical records existed for this Veteran.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected hemorrhoids.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's hemorrhoids have not been more than 10 percent disabling at any time during the pendency of this appeal.  As such, the claim must be denied.  

For historical purposes, the Veteran was originally granted service connection for hemorrhoids in a January 1974 rating decision.  A noncompensable disability evaluation was assigned under Diagnostic Code 7336, effective as of September 1, 1973.  The Veteran's disability evaluation was subsequently increased to 10 percent in a February 2003 rating decision, effective as of June 18, 2002.  The Veteran's most recent claim seeking an increased disability evaluation was received by VA in June 2007.  This claim was denied by the RO in a November 2007 rating decision and VA received a timely notice of disagreement regarding this denial in May 2008.  The RO affirmed the denial in December 2008 and the Veteran appealed this denial to the Board in December 2008.  

Upon filing his claim for an increased disability evaluation, the Veteran was afforded a VA examination for his hemorrhoids in August 2007.  The condition was noted to be stable with no history of neoplasm, fecal incontinence or perianal discharge.  There were also no fissures present upon examination.  The Veteran was noted to have symptomatology of itching and frequent bleeding.  There was no diagnosis of thrombosis or anemia associated with this bleeding.  

The Veteran was also treated by VA on an outpatient basis in September 2009.  Rectal examination revealed moderate bleeding due to internal and external hemorrhoids.  

The Veteran was afforded an additional VA examination for his hemorrhoids in March 2010.  The Veteran reported symptoms of itching, burning and protruding.  He also reported frequent bleeding with staining of his underwear.  He did not notice any other discharge and there was no history of trauma.  External examination revealed grade 3 hemorrhoids.  There was no thrombosis, fistula or perianal discharge.  The examiner was not able to feel any internal hemorrhoids during the examination.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his hemorrhoids at any time during the pendency of this claim.  Diagnostic Code 7336 provides ratings for internal or external hemorrhoids.  Mild or moderate hemorrhoids are rated noncompensably (0 percent) disabling.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114. 

The record contains no evidence to suggest that the Veteran has been diagnosed with anemia or fissures associated with his service-connected hemorrhoids.  According to the July 2007 VA examiner, the Veteran did not have a diagnosis of anemia and there were no anal fissures present upon examination.  The March 2010 VA examiner also indicated that there was no history of trauma to the area, suggesting that an anal fissure was not present.  No diagnosis of anemia was assigned at this time either.  Therefore, the criteria for establishing entitlement to a disability evaluation in excess of 10 percent have not been met.  

The Board recognizes that the Veteran believes his hemorrhoids are more than 10 percent disabling.  During his March 2011 hearing, the Veteran testified to constant bleeding related to his hemorrhoids that was getting worse.  However, a 10 percent disability evaluation is meant to compensate a Veteran for large thrombotic hemorrhoids.  A higher disability evaluation is not warranted unless there is evidence of anemia associated with the blood loss or anal fissures.  Id.  The Veteran has not provided any testimony to demonstrate that he is entitled to a higher disability evaluation.  

The Board has also considered whether the Veteran's symptomatology presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the evidence demonstrates that the Veteran has not required hospitalization, and there is no evidence of occupational impairment as a result of the hemorrhoid symptomatology.  The rating criteria also reasonably describe the Veteran's disability level and symptomatology in this case and provide for a greater evaluation for additional or more severe symptoms.  As such, his disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  There is no evidence of the Veteran ever suffering from anemia or anal fissures.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for hemorrhoids must be denied.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for hemorrhoids is denied.  



	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 70 percent for his service-connected PTSD.  Regrettably, as outlined below, additional evidentiary development is necessary before appellate review may proceed on this matter.  

During his March 2011 hearing, the Veteran testified that his prior VA examination of November 2009 was inadequate.  The Veteran explained that the examiner seemed inconvenienced by the examination and that the examination was very short with little actual evidence being obtained.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In light of the Veteran's allegations regarding the adequacy of his examination and the length of time since his last examination, he must be provided with the opportunity to report for a more current VA examination.  

The Veteran also testified during his March 2011 hearing that he was continuing to receive treatment with the VA Medical Center in Sunrise, Florida for his PTSD.  However, the most recent VA outpatient treatment records in the claims file are from June 2010.  As such, copies of the Veteran's VA treatment records since June 2010 should be obtained and incorporated into the claims file.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA Medical Center treatment records prepared since June 2010.  Records should be obtained from both the Wilmington, Delaware VA Medical Center and the Sunrise, Florida Outpatient Clinic.  Once these records have been obtained, they should be incorporated into the claims file.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA examination to determine the current level of severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies should be performed and the examiner should discuss in detail all symptomatology associated with this condition.  The examiner should also opine as to the degree of occupational impairment associated with this disability.  A complete rationale should be provided for any opinion expressed and the Veteran's lay testimony provided during the examination should be considered and discussed.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


